Citation Nr: 0217402	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral vision impairment, with status post 
intraocular lens implant of the left eye, currently 
evaluated at 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the RO.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claim for an increased rating 
for the service-connected bilateral vision impairment, with 
status post intraocular lens implant of the left eye, has 
been developed.  

2.  The veteran's service-connected bilateral vision 
impairment, with status post intraocular lens implant of the 
left eye, is currently manifested by blindness in the right 
eye, having only light perception; and vision in the left 
eye of no worse than 20/100.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for the veteran's service-connected bilateral vision 
impairment, with status post intraocular lens implant of the 
left eye, are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002);  38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.14, 4.84a, including Diagnostic Code 6069 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was informed in the rating decision, the 
Statement of the Case, as well as in specific development 
letter requests, of the evidence and information necessary 
to substantiate his claim, what evidence VA had or would 
obtain on his behalf, what evidence or information he needed 
to provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Specifically, the RO notified the veteran, in the 
September 2000 rating decision (via the October 2000 
notice) that because he failed to report to a scheduled 
VA examination, evidence that was expected as a result 
of that examination was not available.  

Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.   

The veteran did not submit such evidence, or respond to VA's 
request therefor.  He did relate to VA that he received no 
treatment other than that received at VA.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case for an 
increased evaluation of the service-connected bilateral 
vision impairment, with status post intraocular lens implant 
of the left eye.  

Additionally, despite the information provided to the 
veteran as outlined hereinabove, the veteran has not 
indicated that any additional information or evidence 
exists, which is pertinent to this claim, but has not yet 
been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board notes that the veteran's available service 
medical records, private records and VA records have been 
associated with the claims folder.  Thus, the duty to assist 
has also been satisfied.  

Specifically, the RO both reviewed the record and requested 
the appropriate development.  First, the veteran stated, in 
June 2001, that his eye condition had increased in severity.  
The Board notes that he underwent a July 2001 VA eye 
examination.  

Additionally, the RO also requested all of the veteran's VA 
treatment  records from the VA in response to the veteran's 
notice of treatment.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
and fully assisted him to the best of VA's ability, the 
Board concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

The veteran's entitlement to compensation for bilateral 
vision impairment was initially established in a July 1998 
RD under the provisions of 38 U.S.C.A. § 1151.  

The RO ultimately noted that the veteran complained of 
having vision problems before and after his coronary artery 
bypass graft surgery.  A 60 percent evaluation was 
established.  

The veteran was also awarded special monthly compensation 
for the loss of use of one eye having only light perception 
(blindness) under the provisions of 38 U.S.C.A. § 1114 (k) 
and 38 C.F.R. § 3.350(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only 
on examination by specialists.  Such special examinations 
should include uncorrected and corrected central visual 
acuity for distance and near, with record of the refraction.  
Snellen's test type or its equivalent will be used.  
Mydriatics should be routine, except when contraindicated. 
Funduscopic and ophthalmologic findings must be recorded.  
38 C.F.R. § 4.75.  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.  The measurement of muscle function will be 
undertaken only when the history and findings reflect 
disease or injury of the extrinsic muscles of the eye, or of 
the motor nerves supplying these muscles.  

The Ratings Schedule also provides that loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at 1 foot (.30m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet 
(.91m.), lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

In the instant case, the veteran has been determined to have 
light perception only in his right eye during VA 
examinations conducted in June 1999 and again in July 1999.  

He was noted to have had a left eye cataract extraction with 
lens implant in June 1999.  One day after his cataract 
extraction, the veteran's left eye vision was found to be 
20/200.  Twice in July 1999, an examination revealed left 
eye vision of 20/100.  

The RO noted that the veteran initially failed to report to 
a scheduled VA examination prior to the September 2000 
rating decision.  In November 2000, the veteran complained 
of having dizziness, vision problems and neck pain.  A 
consult was obtained from VA's neurology service.  The 
examiner found that vertebrobasilar insufficiency was to be 
ruled out.  

In April 2001, the veteran's left eye vision was noted to be 
20/60.  

In his May 2001 Notice of Disagreement, the veteran noted 
that he had dizziness, visual problems, blood clots and 
macular degeneration that he attributed to his service 
connected bilateral vision disorder.  

In a June 2001 Social Work note, the veteran reported that 
he had macular degeneration and that his vision problems 
were increasing in severity.  

The RO again scheduled the veteran for a VA eye examination 
in July 2001.  The results of that examination reveal that 
the veteran's left eye vision, uncorrected, was 20/100; 
corrected was 20/80.  

On VA examination in July 2001 the examiner noted that the 
veteran's vision in the right eye, both corrected and 
uncorrected, and for near and distance, was hand motion at 
two feet.  

On examination, it was noted that external examination was 
within normal limits, as was the muscular examination.  
There was no diplopia.  The corneas and conjunctivae were 
clear.  There was no evidence of inflammation or flare.  The 
iris and pupil were within normal limits.  The macular area 
of the right eye appeared to be clear.  The view of the 
retina was hazy, secondary to cataract.  There was no left 
eye diabetic retinopathy, and the macula was within normal 
limits.  

In summary, the examiner noted that the veteran was a 
diabetic without diabetic retinopathy, who had suffered a 
cerebrovascular accident during surgery and awoke with loss 
of vision secondary to anterioischemic optic neuropathy in 
both eyes, more on the right than on the left.  

The examiner noted that, although the left eye cataract 
extraction was successful, it did not appear to improve the 
veteran's vision beyond 20/80.  The right eye had a dense 
cataract, but the examiner noted that extraction would not 
appear to improve the veteran's vision with the optic 
atrophy that was manifested in the right eye.  

Based on a review of the entire record, the Board finds that 
the evidence of record preponderates against the claim for 
increase.  

Given the current status of the veteran's vision, and the 
applicable rating criteria, a rating higher than 60 percent 
would require greater impairment of the veteran's visual 
acuity than currently demonstrated.  

Furthermore, the RO expressly considered and declined 
referral under the provisions of 38 C.F.R. § 3.321(b).  
After a careful review of the record, the Board finds that 
further action on this question is not necessary.   There is 
no evidence of marked interference with employment or 
frequent periods of hospitalization due to this condition.  

Thus, an increased rating greater than the 60 percent rating 
assigned under Diagnostic Code 6069 is not warranted.  



ORDER

An increased rating for the service-connected bilateral 
vision impairment, with status post intraocular lens implant 
of the left eye is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

